Citation Nr: 9924503	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-06 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active honorable service from December 1955 
to December 1975.  He died in May 1997.  The appellant is the 
veteran's widow.  

The appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying the benefits at issue here.  


FINDINGS OF FACT

1.  The cause of the veteran's death was sudden cardiac death 
due to, or as a consequence of, ventricular arrhythmia.  No 
disorder was noted on the certificate of death as a 
significant condition contributing to death but not related 
to the immediate cause of death.  

2.  At the time of death, service connection was in effect 
for bronchial asthma, evaluated as 10 percent disabling, and 
for hearing loss, evaluated as zero percent disabling.

3.  A service-connected disability was not materially 
involved in the veteran's death.  

4.  The preponderance of the evidence demonstrates that a 
cardiovascular disease was neither present in service, nor 
compensably disabling within a year of retirement. 

5.  The preponderance of the evidence does not show that the 
cause of the veteran's death was of service origin.  



CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by service, it may not be presumed to have been so incurred, 
and it was not proximately due to or the result of service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (1998).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death. 38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 
3.310, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died in May 1997, as a result of sudden cardiac 
death due to, or as a consequence of, ventricular arrhythmia.  
No other disorder was noted on the certificate of death as a 
significant condition contributing to death.  

At the time of the veteran's death, service connection had 
been established for bronchial asthma, assigned a 10 percent 
disability rating, and hearing loss, assigned a 
noncompensable rating.  The combined service-connected 
schedular rating was 10 percent.  

The service medical records reflect that at a preinduction 
medical examination in November 1955, clinical evaluation of 
the veteran's heart revealed a "Split Mitral" which was not 
considered disabling.  

During service, the reports of physical examinations in 
September 1958, March 1960, September 1964, June 1973, and 
September 1973, all reflected that the veteran's heart and 
vascular system were normal.  The service medical records 
reflect that in January 1974 the veteran complained of chest 
pain.  Sinus arrhythmia and bradycardia were shown on an 
electrocardiogram which was otherwise normal.  In August 
1974, the veteran again complained of chest pain in the left 
upper area.  Clinical evaluation of his heart and an 
electrocardiogram were normal.  

The report of the veteran's September 1975 retirement medical 
examination includes a consultation sheet from the Internal 
Medicine Clinic.  The veteran had complained of occasional 
chest pain in the Report of Medical History section of the 
examination report.  The consultation report reflects that he 
was referred to the clinic for evaluation of chest pain and 
asthma for his retirement physical.  The veteran gave a long 
history of asthma, worse during the early spring, for which 
he had been taking Tedral, evidently with generally good 
response.  He had been hospitalized once in the Republic of 
Vietnam for asthma.  He denied any history of heart disease.  
He complained of some short chest pain lasting 2 to 3 
seconds.  The physical examination report reflects that the 
examination, particularly the cardiovascular examination, was 
entirely within normal limits.  The chest X-ray showed no 
evidence of parenchymal pulmonary disease.  Pulmonary 
function studies were compatible with mild chronic 
obstructive disease.  The EKG was normal.  The diagnosis was 
asthma, by history, without evidence of disease activity at 
this time.  Clinical evaluation of the heart reflects that 
the veteran's heart was clear to auscultation with a regular 
heart rate and without murmur.  

In December 1976, the veteran underwent an echocardiogram 
which showed a dilated aortic root, and a prolapsed mitral 
valve.  In February 1977, a clinical assessment concluded 
that the veteran had left ventricular enlargement, probable 
mitral valve prolapse, and probable angina on strenuous 
exertion.  

In June 1993, Ronald R. Hope, M.D., wrote to the veteran to 
tell him that he had advanced aortic valve regurgitation with 
poor left ventricular function and borderline congestive 
heart failure.  The physician opined that the problem had 
been going on (almost certainly) for months, and looks to 
have been advanced even last December.  Dr. Hope's letter 
contains the notation that the veteran had had a problem with 
his heart as far back as 1970, but that this had not been 
told to the veteran.  

In April 1998, Dr. Hope reported that the veteran had been a 
patient up until several months before he died in May 1997; 
that the appellant had had concerns about the veteran's final 
care at Southwest Medical Center and consulted attorneys, but 
decided not to take any action; and that he had reviewed 
records forwarded by the appellant regarding the veteran's 
service and noted the heart findings in November 1955, 
specifically a "split mitral."  Dr. Hope suspected that the 
veteran had had a heart murmur and aortic valve disease 
dating from many years ago.  Dr. Hope further opined that 
there was no question in his mind that the valve deteriorated 
during the veteran's life and may have been made worse by his 
time in the military.  Dr. Hope also noted that the military 
records provided by the appellant indicated the veteran 
complained of pain during evaluations.  Dr. Hope expressed 
the belief that these findings were important.  

Analysis

In order for service connection for the cause of the 
veteran's death to be granted it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service- connected 
disability.  Where a veteran has served for 90 days or more 
during a period of war, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 
(1998).

In June 1998, the Board requested an expert medical opinion 
based on the foregoing evidence, and a careful review of the 
entire claims folder.  The specialist was requested to offer 
opinions on the following questions:

1)  Did the veteran have a heart disorder when he 
entered active duty?  If so, did it increase in severity 
while he served on active duty?

2)  If the veteran had a preexisting heart disorder 
prior to enlistment did he develop an additional, 
superimposed, heart disorder while inservice?

3)  Is it at least as likely as not that sudden cardiac 
death due to ventricular arrhythmia was related to the 
veteran's military service?  

In June 1999, a specialist in cardiology responded to 
questions one and two that there is no evidence that the 
veteran had any evidence of heart disease when he entered 
active duty inasmuch as numerous examinations were normal.  A 
clinically inconsequential mitral mid systolic click was 
heard by an examiner on February 8, 1977.  There is no 
evidence that the veteran's mitral valve ever became 
regurgitant, but rather his aortic valve eventually failed, 
and the aortic valve was found to be normal during his time 
of service.  Regarding the veteran's reported chest 
discomfort, his description sounded nonanginal (his chest 
discomfort had been occurring since at least the age of 32-
an age when coronary artery disease would be very unlikely).  
Additionally, an exercise stress test in February 1977 was 
normal.  

In response to final question, the physician noted that the 
veteran reportedly experienced sudden death.  As he was known 
at the time to have had very severe aortic insufficiency and 
poor left ventricular function, his sudden death was very 
likely to have been a result of a lethal ventricular 
arrhythmia.  However, there is no basis to link this likely 
arrhythmic death to the veteran's prior military service.  
The physician opined that the veteran's death was the result 
of severe aortic insufficiency and left ventricular 
dysfunction-both of which were documented to be normal as of 
a December 1976 echocardiogram.  Additionally, a diastolic 
murmur was never heard throughout the veteran's military 
career.  

In July 1999, the appellant and the representative were 
provided a copy of the complete June 1999 response from the 
cardiology specialist and afforded a sixty day period within 
which to respond.  No response was received.  

It is argued that there are two medical opinions here, one 
supporting the claim and the other unfavorable to it.  
However, in actuality opposing Dr. Hope's opinion based on 
his post service examination of the veteran are a 
cardiologist's opinion, the service medical records and post 
service clinical records on which it is based.  Here, a 
review of the pertinent records has a resulted in a 
conclusion that there is no evidence that the veteran had a 
heart disorder when he entered service; that the veteran 
served on active duty for twenty years with no chronic heart 
disease being shown, including on his retirement examination; 
and that the precise coronary causes of the veteran's death 
more than twenty years after service were factors that had 
been investigated and termed normal during the veteran's 
service.  As late as 1993, several years before the veteran's 
death, Dr. Hope suspected that the veteran's problem had been 
on going for months, and was probably advanced as early as 
the previous December.  But in 1998, Dr. Hope speculated the 
problem had been recurring for years.  The April 1998 report 
from Dr. Hope, however, is without objective corroboration, 
and it is based on speculation which is specifically rebutted 
by inservice clinical findings.  Moreover, any probative 
weight which may be attributed to Dr. Hope's opinion is 
outweighed by the comprehensive findings by the independent 
reviewing specialist who analyzed reviewed all the evidence 
of record, and systematically, and objectively refuted every 
basis claimed to provide a basis for granting service 
connection.  

Dr. Hope did note in his June 1993 letter that the veteran 
had had a problem with his heart as far back as 1970, but 
that this had not been told to the veteran.  Again, however, 
this is not supported by contemporaneous evidence and is 
overweighed on an evidentiary basis by the normal 
cardiovascular findings during service and at retirement.  

In view of the foregoing, the Board concludes that the 
preponderance of the competent evidence is against the 
appellant's claim.  Therefore, service connection for the 
cause of the veteran's death is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
 


